Citation Nr: 1731062	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-16 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michigan Veterans Affairs Agency


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) following a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied a claim for service connection for PTSD.

The Board construed the claim broadly, to include any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

In November 2016, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has PTSD as a result of his service in Vietnam, to include witnessing incoming hostile fire while performing duties aboard his ship.

The Veteran's service personnel records show that he served aboard the U.S.S. Holmes County between July 1970 and June 1971, and that he received the Republic of Vietnam Campaign Medal with "60" devise.  He received hostile fire pay between June 1970 and May 1971.

The RO has conceded service in Vietnam.  See e.g., July 2017 rating decision.  

The regulations governing PTSD were amended, effective July 13, 2010.  75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of his service.  Id. (emphasis added).  

In August 2011, the Veteran was afforded a VA examination, but the examiner determined that the Veteran did not meet the criteria for PTSD "or other DSM diagnosis."

However, a great deal of service records, and additional medical evidence, has been associated with the claims file since the August 2011 VA examination, to include evidence of treatment for psychiatric symptoms, with multiple diagnoses of PTSD, diagnoses of other acquired psychiatric disorders, and credible evidence of a nexus between PTSD and the Veteran's service.  Accordingly, on remand, the Veteran should be afforded another PTSD examination based on a comprehensive review of the claims file.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Douglas v. Shinseki, 23 Vet. App. 19 (2009).

Finally, the Board notes that the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2014).  The regulation has been changed to reflect the current DSM, the DSM-V.  However, as this appeal was certified to the Board prior to the effective date for this change, DSM-IV is applicable to this claim.  See 70 Fed. Reg. 45,093-94 (Aug. 4, 2014).

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a psychiatrist or psychologist.  The examiner should diagnose any acquired psychiatric disability using the DSM-IV, to include PTSD.
 
a)  If PTSD pursuant to the DSM-IV is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's PTSD was caused by his active duty service, from July 1969 to July 1973.  Why or why not? 

Additionally, if PTSD is diagnosed, the examiner should identify the stressor that supports the diagnosis, to include whether the Veteran's PTSD is the result of fear of hostile military or terrorist activity.

b) If an acquired psychiatric disorder other than PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran's acquired psychiatric disorder (other than PTSD) either began during or was otherwise caused by his military service (from July 1969 to July 1973).  Why or why not? 

2.  Thereafter, readjudicate the issue on appeal.  If the benefits sought on appeal remains denied, the RO/AMC should furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW A. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




